Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed November 6, 2020 have been entered. Accordingly, claims 1-16 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1, 6, and 12. The previous 112 rejection has been withdrawn due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first one" and “the second one” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is also unclear 
Claim 6 recites the limitation "the drive pinion” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano (US Patent No. 8,303,007).
Regarding claim 1, Fukano discloses: gripping or clamping device (Figure 6 element 60) having an actuator (Figure 6 element 80), having a drive (Figure 7 element 62 see also col. 9, ll. 27-31) that drives the actuator (see col. 9, ll. 51-54), and having at least two jaws (Figure 6 element 94a and 94b) that are coupled for movement in a movement direction with the actuator (see figure 7-8 see also col. 10, ll. 14-24) and that can be moved in movement direction toward and away from one another synchronously (see figure 6-7), the actuator comprising at least two spindle (Figure 6 element 80) having at least one threaded portion (Figure 6 elements 80a-80b), characterized in that a working portion (Figure 6 elements 86a-86b) that meshes with the threaded portion is arranged on the jaw side in each case for the movement coupling (see figure 6 elements 86a-86b mesh with the threaded portion (elements 80a-80b) vie element the female threads (elements 84a-84b) arranged on the jaw side (elements 94a-94b) via element elements 90a-90b), the diameter of each threaded portion being greater than an extent of the associated working portion transverse to the movement direction of the jaw (“an extent” is interpreted as any size portion of the associated working (element elements 86a-86b) transverse to the movement direction of the jaw that is smaller than the diameter of the threaded portion (elements 80a-80b)).
Regarding claim 2, Fukano discloses: gripping or clamping device according to claim 1, characterized in that the working portion is formed as a toothed rod portion (Figure 6 elements 86a-86b).
Regarding claim 3, Fukano discloses: gripping or clamping device according to claim 1, characterized in that two jaws that are coupled in movement with the actuator are provided (see figure 6 elements 94a-94b (two jaws) are coupled in movement with the actuator (element 80) via elements 90a and 90b) and in that the actuator comprises at least one spindle having two oppositely directed thread portions that each cooperate with one jaw (see figure 6 element 80 has at least one spindle with two oppositely directed thread portions (elements 80a and 80b) that cooperate with one jaw (elements 94a and 94b).
Regarding claim 4, Fukano discloses: gripping or clamping device according to claim 1, characterized in that the drive comprises a motor (Figure 6 element 16) having a drive shaft (Figure 6 element 26), the drive shaft and the actuator having axes of rotation that extend mutually parallel (see Detail A of element 26 and Detail B of element 80 in the annotated figure below).

    PNG
    media_image1.png
    694
    745
    media_image1.png
    Greyscale

Regarding claim 5, Fukano discloses: gripping or clamping device according to claim 4, characterized in that the axes of rotation of the drive shaft and of the actuator extend parallel to the movement direction of the jaw (see Detail C and D in the annotated figure below, both axis of rotation are parallel to the movement direction of the jaw (X1 and X2).

    PNG
    media_image2.png
    694
    745
    media_image2.png
    Greyscale

Regarding claim 8, Fukano discloses: gripping or clamping device according to claim 1, characterized in that the working portion has an oblique toothing (Figure 6 elements 84a and 84b have oblique toothing and see also col. 7, ll. 15-20).
Regarding claim 9, Fukano discloses: gripping or clamping device according to claim 8, characterized in that the pitch angles of the threaded portion and of the oblique toothing are identical (see col. 10, ll. 52-58) and see col. 7, ll. 13-29 and ll. 37-41).
Regarding claim 10, Fukano discloses: gripping or clamping device according to claim 9, characterized in that the pitch angle is between 1° and 7° (see col. 7, ll. 21-22 and ll. 31-36).
Regarding claim 11, Fukano discloses: gripping or clamping device according to claim 1, characterized in that the outer contour of the oblique toothing is formed complementary to the outer contour of the threaded portion (see figure 6 elements 94a-94b are 80a-80b are formed complementary to each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukano (US Patent No. 8,303,007).
Regarding claim 14, Fukano discloses: Regarding claim 14, Fukano discloses: gripping or clamping device according to claim 1, characterized in that the jaw is guided in a jaw guide (Figure 6 element 88, see also col. 10, ll. 1) of a base housing (Figure 6 element 70), the actuator (Figure 6 element 80), but does not explicitly disclose the actuator being arranged below the jaw guide in the base housing.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukano gripping or clamping device actuator being arranged below the jaw guide in the base housing, since rearranging parts of an invention involves routine skill in the art and is an obvious alternative to position of the device, but function remains the same. The motivation for 
Regarding claim 15, Fukano modified discloses: gripping or clamping device according to claim 14, characterized in that the drive, the actuator and the jaw guide are arranged substantially vertically above one another in the base housing (see figure 6 element 62, element 80 and element 88 are arranged substantially vertically above one another in the base housing (element 70)).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fukano (US Patent No. 8,303,007) and Zajac (US Patent No. 4,591,199).
Regarding claim 16, Fukano discloses: gripping or clamping device according to claim 1, characterized in that the working portion (Figure 6 elements 86a-86b), but appears to be silent that his working portion has a straight toothing.
Zajac teaches it was known in the art to have a gripping or clamping device according to claim 1, characterized in that the working portion (Figure 1 elements 44 and 46) has a straight toothing (see figure 1 elements 44 and 46 threads are square threads).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukano to incorporate the teachings of Zajac to provide a gripping or clamping device according to claim 1, characterized in that the working portion has a straight toothing. Doing so allows the user to utilize a straight toothing thread which has no radial pressure or side thrust on the nut thus increasing the life of the nut.

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 6-7 recite limitations related to the structure of gripping or clamping devices, specifically that a driving transmission having two transmission elements being provided between the drive and the actuator, the first one cooperating with the drive pinion and the second one cooperating with a gearwheel arranged on the spindle. 
The teaching of Fukano discloses the structure of gripping or clamping devices which comprises a belt pulley mechanism (element 66) that includes a drive pulley (element 96) connected to the shaft (element 26) of the motor (element 16), a driven pulley (element 98) connected to an end of the screw shaft (element 80). However, the prior art does not disclose that the second transmission element cooperating with a gearwheel arranged on the spindle, but instead is directly at an end of the spindle. 
Claims 12-13, recite limitations related to the structure of gripping or clamping devices, specifically resiliently yielding spring element is provided between the jaw and the working portion wherein the resiliently yielding spring is arranged in grooves that are defined by the jaws on one side and by toothed rod portions on the other side. 
The teaching of Fukano discloses the structure of gripping or clamping devices which comprises a resiliently yielding spring element (Figure 6 elements 78a-78b) provided between the jaw and the working portion. However, prior art does not disclose that the resiliently yielding spring element is arranged in grooves that are defined by the jaws on one side and by toothed rod portions on the other side.

Response to Arguments
Applicant's arguments filed November 6, 2020 have been fully considered but they are not persuasive.
On pages 5-6, the applicant argues the relevant feature of claim 1 is: wherein the diameter (d) of each threaded portion (20, 22) being greater than the extent (e) of the associated working portion (24, 26, 240) transverse to the movement direction of the jaw (10, 12). The amendment inserting the word "portion" after "working" in claim 1 which was inadvertently omitted previously and also done to address the rejection under 35 U.S.C. 112(b) provides the necessary clarifying that the diameter of the threaded portions of the spindle are larger than the working portions in direction transverse to the movement direction of the jaws. That figure 6 of Fukata shows feed nuts 86 with a female thread 84, thus enclosing and protruding the feed screws 68 in a radial direction, i.e. in a direction transverse to the movement direction of the jaws. The diameters of the feed screws 68 are therefore smaller (and not as defined by claim 1 greater/larger) than the extent transverse to the movement direction of the jaw of the associated working portion, being in Fukata the female threads 84 of the feed nuts 86. For this reason Applicant contends that claim 1 is novel over Fukata. The Examiner respectfully .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723